Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 June 2022.
Claims 1-20 are pending and 9-20 are examined.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-20 are rejected under 35 U.S.C. §101 because the claimed invention is not directed to patent eligible subject matter.  
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Analysis for Independent Claims 9 and 18:
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) (Step 2A Prong 1), and if so, whether the claim is integrated into a practical application of the exception (Step 2A Prong 2), and if so, re-evaluate whether the inventive concept is more than what is well-understood, routine, conventional activity in the field (Step 2B).  
Claims 9 and 18 are ejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1: statutory category
Independent claims 9 and 18 is rejected under 35 USC §101 because the claimed invention is directed to a process, which is statutory category of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method of calculating a servicing condition, and indicating whether it is desirable for the shock strut to be serviced.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by the controller”. That is, other than reciting “by the controller” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by the controller language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by a processor does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application
The claim recites additional elements to indicating whether it is desirable for the shock strut to be serviced.  The indicating whether it is desirable for the shock strut to be serviced is recited at a high level of generality (i.e. as a general means of gathering aviation data for use in the outputting step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The indicating is a set of measurement step is also recited at a high level of generality (i.e. as a general means of outputting result from the calculating step), and amounts to mere post solution outputting, which is a form of insignificant extra-solution activity.   The “indicating” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose aviation environment.  The aviation environment is recited at a high level of generality and is merely automates the indicating step.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
101 Analysis – Step 2B: Inventive Concept
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the performing and identifying steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that “Functionality and performance of a landing gear shock strut depends on internal gas and oil levels. Gas pressure and oil volume may be maintained within a design envelope to ensure that the landing gear functionality is within an acceptable range” [0004].  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Analysis for Dependent Claims 10-17, and 19-20:
Step 1: Determining if the claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, or composition of matter).
Claims 10-17, and 19-20are directed to “a method’. The claims are directed to a machine, which is a statutory category. (Step 1: yes)
Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”.
Claims 10-17, and 19-20 recite additional limitations directed to a mental process. The same analysis of Step 2A Prong One for claim 1 applies. Claims 12-20 are directed to the judicial exception of a mental process.
Claims 10-17, and 19-20 recite additional limitations directed to a mental process. The same analysis of Step 2A Prong One for claims 9 and 18 applies. Claims 10-17, and 19-20 are directed to the judicial exception of a mental process.
Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Claims 10-17, and 19-20 recite additional limitations, which viewed both individually and in combination, fail to integrate the judicial exception into a practical application. Claims 10-17, and 19-20 are not integrated into a practical application.
Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The additional elements in claims 10-17, and 19-20 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two (see independent and dependent claim analysis). Claims 10-17, and 19-20 fail to claim anything significantly more than the judicial exception.
Conclusion:
Dependent claims 10-17, and 19-20 are directed to the abstract idea of a mental process.  Accordingly, claims 10-17, and 19-20 are not patent eligible.  Overall, claims 9-20 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter and are not patent eligible.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention 
Claims 9 and 18 recite “whether it is desirable for the shock strut to be serviced with at least one of a liquid and a gas” which is indefinite and unclear.  Desirability is a relative term and fails to provide the metes and bounds of the limitation.  For examination purpose, “whether it is desirable for the shock strut to be serviced with at least one of a liquid and a gas” as recited is examined as “when the shock strut to be serviced with at least one of a liquid and a gas”.   Appropriate correction is required.  
Claims 10-17, and 19-20 are rejected based on the dependency on the base claims 9 and 18.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-10, 13-14, 16-20 are rejected under AIA  35 U.S.C. §102(a)(1) as being anticipated by Luce et al., US 20180058985 A1.
As to claim 9, Luce teaches a method for monitoring a shock strut (Fig. 1), comprising: 
calculating a servicing condition of the shock strut based upon a first shock strut pressure, an ambient temperature, a shock strut stroke, and a second shock strut pressure (9 equations are used to calculate a servicing condition of the shock strut based upon a first shock strut pressure, an ambient temperature, a shock strut stroke, and a second shock strut pressure, ¶36), 
wherein the first shock strut pressure and the shock strut stroke are measured at a first time, and the second shock strut pressure is measured at a second time (¶7),  
wherein the shock strut servicing condition indicates whether it is desirable for the shock strut to be serviced with at least one of a liquid and a gas (“a liquid 132, such as a hydraulic fluid and/or oil may be located within strut cylinder 110. Further, a gas 134, such as nitrogen or air, may be located within strut cylinder 110. Strut cylinder 110 and strut piston 120 may, for example, be configured to seal such that fluid contained within strut cylinder 110 is prevented from leaking as strut piston 120 translates relative to strut cylinder 110”, ¶26).
As to claim 10, Luce teaches the method wherein the first time is before a takeoff event with the shock strut in a partially compressed position, and the second time is after the takeoff event during a flight of an aircraft (¶7, claim 12).
As to claim 13, Luce teaches the method wherein the ambient temperature is measured using a temperature sensor located externally from the shock strut (“separate temperature sensor may be located in proximity to shock strut 100”, ¶28).
As to claim 14, Luce teaches the method wherein the temperature sensor is mounted to at least one of a wing, a fuselage, or a landing gear bay of an aircraft (Fig. 1; “separate temperature sensor may be located in proximity to shock strut 100”, ¶28).
As to claim 16, Luce teaches the method wherein the calculating comprises: 
calculating a first number of moles of gas dissolved in a fluid (claim 9); and 
calculating a second number of moles of gas dissolved in the fluid (claim 9).
As to claim 17, Luce teaches the method wherein the calculating the first number of moles of gas dissolved in the fluid is calculated as #8 = €¢F*3 F*, where »® is the first number of moles of gas dissolved in the fluid corresponding to the first time, ¢{#°*} is a Henry’s factor as a function of the ambient temperature, and #* is the first shock strut pressure (equation 2 in ¶36). 
As to claim 18, Luce teaches the method comprising: 
a controller (controller 25 of Fig. 1); and 
a tangible, non-transitory memory configured to communicate with the controller, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the controller, cause the controller to perform operations comprising (¶10): 
receiving, by the controller, a first shock strut pressure, an ambient temperature, a shock strut stroke, and a second shock strut pressure (9 equations are used to calculate a servicing condition of the shock strut based upon a first shock strut pressure, an ambient temperature, a shock strut stroke, and a second shock strut pressure, ¶36), 
wherein the first shock strut pressure and the shock strut stroke are received at a first time, and the second shock strut pressure is received at a second time (¶7); and 
calculating, by the controller, a shock strut servicing condition, wherein the shock strut servicing condition indicates whether it is desirable for the shock strut to be serviced with at least one of a liquid and a gas (“a liquid 132, such as a hydraulic fluid and/or oil may be located within strut cylinder 110. Further, a gas 134, such as nitrogen or air, may be located within strut cylinder 110. Strut cylinder 110 and strut piston 120 may, for example, be configured to seal such that fluid contained within strut cylinder 110 is prevented from leaking as strut piston 120 translates relative to strut cylinder 110”, ¶26).
As to claim 19, Luce teaches the method wherein the first time is while an aircraft is on a ground and before a takeoff event and the second time is while the aircraft is off the ground and after the takeoff event (¶29-32).
As to claim 20, Luce teaches the method wherein the operations further comprise sending, by the controller, the shock strut servicing condition to a display (claim 20).
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, and 15 are rejected under 35 U.S.C. §103 as being unpatentable over Luce et al., US 20180058985 A1 in view of Dupont, US 20150094982 A1.  
As to claims 11 and 12, Luce does not explicitly teach the method wherein the ambient temperature is measured before and after the takeoff event. 
However, Dupont suggests an aircraft system with temperature and pressure considered for takeoff in the measured conditions of speed and incidence of the aircraft (Dupont: ¶83).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the shock strut service monitoring system as suggested by Luce to include the ambient temperature is measured before the takeoff event as suggested by Dupont to ensure that the landing gear functionality is within an acceptable range (Luce: ¶5). 
As to claim 15, Luce does not explicitly teach the method wherein the servicing condition of the shock strut is determined using a reference curve corresponding to the ambient temperature.
However, Dupont suggests an aircraft system with “difference may be due to a pressure at the lower ground level, respectively greater than the standard pressure of 1013 bar, generating an offset of the downward isobaric curves, respectively upwards, and to a non standard temperature gradient between the ground and the aircraft, changing the spacing of the isobars” (Dupont: ¶134).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the shock strut service monitoring system as suggested by Luce to include the servicing condition of the shock strut is determined using a reference curve corresponding to the ambient temperature as suggested by Dupont to ensure that the landing gear functionality is within an acceptable range (Luce: ¶5). 
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Examiner’s Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, the applicant is requested to indicate support for amended claim language and newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUEN WONG/           Primary Examiner, Art Unit 3667